Case: 17-11862       Date Filed: 08/21/2018       Page: 1 of 2


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 17-11862
                               ________________________

                     D.C. Docket No. 1:15-cr-00290-MHC-CMS-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

versus

KEVIN M. SULLIVAN,

                                                          Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (August 21, 2018)

Before WILSON and NEWSOM, Circuit Judges, and VINSON,∗ District Judge.

PER CURIAM:


∗
  Honorable C. Roger Vinson, United States District Judge for the Northern District of Florida,
sitting by designation.
                 Case: 17-11862        Date Filed: 08/21/2018       Page: 2 of 2


       Kevin Sullivan appeals his conviction for knowingly receiving at least one

visual depiction of a minor engaged in sexually explicit conduct, in violation of 18

U.S.C. § 2252(a)(2), (b)(1). Using a “sniffer” device,1 agents from the Georgia

Bureau of Investigation found evidence of child pornography on electronic devices

in Sullivan’s office at Emory University. Sullivan argues that the search warrant

did not authorize the use of the sniffer device, that agents needed to obtain a

second warrant before searching his office, and that the good faith exception to the

warrant requirement does not apply. After careful review of the briefs and the

record, and having the benefit of oral argument, we find no error.

       AFFIRMED.




1
  A “sniffer” is a tool that can be used for finding a specific Media Access Control address (an
identifier unique to a particular device) if the suspect device is powered on and connected to a
wireless network. The user of the sniffer inputs the MAC address of the device being sought, and
the sniffer then listens for the signal between the device and the internet router over the wireless
network. The sniffer detects the strength of the signal, which simply tells the user if the suspect
MAC address is close by.
                                                 2